Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on October 30, 2021 is acknowledged.  Claims 1-17, 20, 30 were canceled, claims 21-23 and 38-40 were amended and claims 18-19, 21-29, 31-40 are pending in the instant application.  Claims 38-40 were added in the amendment filed February 15, 2021.
The restriction was deemed proper and is made FINAL in this office action.  Claims 23-26, 35, 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 18-19, 21-22, 27-29, 31-34 and 36 are examined on the merits of this office action.

Withdrawn Rejections
The objection to the drawings is withdrawn in view of amendment of the specification (figure descriptions) in the response filed February 15, 2021.

The objection to claims 31-32, 34 and 36 are withdrawn in view of amendment of the claims and Applicant’s arguments filed October 30, 2022.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19, 21-22, 27-29, 31-34 and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 18 claims " A method of regulating a binding of a plexin, which comprises contacting the plexin with a cyclic peptide having an Arg-Trp-Thr structure or a Leu-Ser-Trp structure or a pharmaceutically acceptable salt of the cyclic peptide or a pharmaceutical composition thereof.”   Claim 19 claims “The method of regulating according to claim 18, wherein the binding is an interaction between the plexin and a semaphorin”.  Claims 36 further claims treating a disease associated with bone metabolism.
Applicant’s specification states “Plexin which is a single-pass transmembrane protein having a molecular weight of 300 kDa or more is classified into nine groups A1 to A4, B1 to B3, C1, and D1 in mammals. Of these, Plexin A1 and Plexin B1 are known to be homologues to each other.  Of these nine Plexin groups, Plexin A1 interacts with Semaphorin 3A and Plexin B1 interacts with Semaphorin 4D and they have a regulatory role in various scenes of a biological process such as metabolism in bone tissues and growth of neuronal cells (Non-Patent Documents 4 and 5) (see paragraphs 0004-0006).  In the metabolism in bone tissues, Plexin is expressed on the surface of osteoblasts involved in osteogenesis and Semaphorin is expressed on the surface of osteoclasts involved in bone resorption. “In the present invention, although the Plexin-binding regulating agent is not particularly limited insofar as it regulates binding between Semaphorin and Plexin and causes a change in cascade present downstream thereafter, the Plexin-binding regulating agent is preferably a Plexin A1 and/or Plexin B1 binding regulating agent and it is preferably a binding regulating agent between Semaphorin 3A and Plexin A1or Semaphorin 4D and Plexin B1. The Plexin-binding regulating agent of the present invention may also be a binding inhibitor of Plexin by Semaphorin, more specifically, a binding inhibitor between Semaphorin 4D and Plexin B1. It may also be a Plexin activator, more specifically, a Plexin B1 activator” (see paragraph 0088).
Thus, the possibilities are vast given that the claims encompass ANY cyclic peptide comprising RWT or LSW for regulating (which is inclusive to increasing or inhibiting).  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number peptides that meet the structural requirements encompassed by the claims are also able to regulate (inhibit or activate) binding of Plexin B1.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice the following: Figure 1 shows several peptides comprising the sequence RWTG and three peptides comprising LSW that were derived from Plexin B1 N-terminal region.  Figure 4 shows the results of three peptides (P3-P6) comprising RWTG from Plexin B1 N-terminal region ability to bind Sema4D and Sema6A.   Figure 5 shows the ability of peptides P7-8 (peptides comprising LSWQ) to bind Sema4D and 6A.  Figure 6 shows the cyclic P6 peptide (instant SEQ ID NO:13) ability to inhibit binding of Sema4D and Plexin B1 at various concentrations.  Figures 7-13 are all drawn to the P6 peptide and the ability to inhibit binding of Sema4D and Plexin B1 with different modifications including biotin, lactam bridge structure, PEG inclusion and dimers..
As discussed above the claim scope is potentially enormous (any RWT or LSW containing peptide and ANY plexin); in comparison, the scope of the description which only includes reduction to practice of three N-terminal Plexin B1 peptides comprising RWTG and in particular, P6 (SEQ ID NO:13), is not sufficient to exemplify the breadth of the genus.  As stated above, the claim encompasses ANY cyclic peptide comprising RWT or LSW with any Plexin for regulating binding of any plexin and treatment of any disease related to binding of a plexin.  One of ordinary skill in the art would not consider three peptide sequences to be representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.

i. Complete structure 
	Applicants state that “Cyclic peptides to be bound to Plexin B1 were obtained by performing a RaPID system for the N-terminal head piece of human Plexin B1” (see paragraph 0209).
	ii. Partial structure: 
	Applicants reduce to practice the following: Figure 1 shows several peptides comprising the sequence RWTG and three peptides comprising LSW that were derived from Plexin B1 N-terminal region.  Figure 4 shows the results of three peptides (P3-P6) comprising RWTG from Plexin B1 N-terminal region ability to bind Sema4D and Sema6A.   Figure 5 shows the ability of peptides P7-8 (peptides comprising LSWQ) to bind Sema4D and 6A.  Figure 6 shows the cyclic P6 peptide (instant SEQ ID NO:13) ability to inhibit binding of Sema4D and Plexin B1 at various concentrations.  Figures 7-13 are all drawn to the P6 peptide and the ability to inhibit binding of Sema4D and Plexin B1 with different modifications including biotin, lactam bridge structure, PEG inclusion and dimers.  Furthermore, there is substantial variability within the peptides comprising the RWT and LSW sequences with regards to the ability to bind Plexin B1 which further contributes to the unpredictability in designing peptides that regulate a binding of any Plexin and treating disorders related to Plexin binding (see Figure 2C).  Furthermore, the ability of a peptide to bind Plexin B1 does not necessarily correlate with the ability to regulate binding of a plexin in a way that it would be capable of treating a disorder. 
The possibilities are vast given that the claims encompass any cyclic peptide comprising RWT or LSW.  Although one of ordinary skill in the art could determine if a given molecule meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the molecule is able to regulate binding of a Plexin (Plexin B1) or treat a disease related to plexin binding including diseases associated with bone metabolism. Applicants have failed to show a structure/function relationship with regards to binding Plexin B1 and/or treating any disease related to altered Plexin binding.
Given that Applicant has failed to provide sufficient structure and structure/function correlation regarding regulating Plexin binding, designing molecules that meet both the structural and functional characteristics of the claims is highly unpredictable.




iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure (beyond RWT and LSW) is required that would have the ability to regulate any plexin binding and treat diseases related to plexin binding.  Understanding the physical basis for the claimed activity is critical to determining which of the molecules that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus of regulating binding of any plexin.  The specification fails to provide sufficient examples of peptides given that claim encompasses any cyclic peptide comprising RWT or LSW and regulating Plexin B1   Reduction to practice of specific peptides from the N-terminal region of Plexin B1 is not sufficient to show applicants were in possession of the claimed invention (any cyclic peptide comprising RWT or LSW and regulating any Plexin).   The structure of the molecule is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what peptides would be capable of regulating a binding of a plexin or treating disease related to binding of a plexin.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art (see paragraph 0137).  Where the specification fails to provide description is in the structure of the peptide to make that regulates Plexin B1 and treats any disease related to plexin binding.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless molecules encompassed by the claims would be capable of regulating binding of Plexin B1 or treating diseases associated with Plexin binding.
The Applicant’s specification provides lacks guidance with regards to a structure function relationship and what peptides would be capable regulating binding of Plexin B1.  Thus, it is not possible for one of ordinary skill in the art to determine what structure encompassed by the claims would be capable of regulating binding of a plexin and treating a disease associated with binding of Plexin B1.


Conclusion

In conclusion, only specific peptides of the N-terminal region of Plexin B1 as reduced to practice within the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Response to Applicant’s Arguments
Applicant respectfully submits that the specification provides sufficient written  description and enabling support for the claims, as amended. Specifically, the claims have been9 Atty Dckt No.: 034574.017US1amended to limit the plexin to be "Plexin B1". Therefore, the rejections under 35 U.S.C. 112(a) should properly be withdrawn.  Applicant’s arguments have been fully considered but not found persuasive.
	Applicant’s arguments have been fully considered but not found persuasive.Application No.: 16/309,957 The possibilities are vast given that the claims encompass ANY cyclic peptide comprising RWT or LSW for regulating (which is inclusive to increasing or inhibiting).  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number peptides that meet the structural requirements encompassed by the claims are also able to regulate (inhibit or activate) binding of Plexin B1.
Applicants reduce to practice the following: Figure 1 shows several peptides comprising the sequence RWTG and three peptides comprising LSW that were derived from Plexin B1 N-terminal region.  Figure 4 shows the results of three peptides (P3-P6) comprising RWTG from Plexin B1 N-terminal region ability to bind Sema4D and Sema6A.   Figure 5 shows the ability of peptides P7-8 (peptides comprising LSWQ) to bind Sema4D and 6A.  Figure 6 shows the cyclic P6 peptide (instant SEQ ID NO:13) ability to inhibit binding of Sema4D and Plexin B1 at various concentrations.  Figures 7-13 are all drawn to the P6 peptide and the ability to inhibit binding of Sema4D and Plexin B1 with different modifications including biotin, lactam bridge structure, PEG inclusion and dimers.  Furthermore, there is substantial variability within the peptides comprising the RWT and LSW sequences with regards to the ability to bind Plexin B1 which further contributes to the unpredictability in designing peptides that regulate a binding of any Plexin and treating disorders related to Plexin binding (see Figure 2C).  Furthermore, the ability of a peptide to bind Plexin B1 does not necessarily correlate with the ability to regulate binding of a plexin in a way that it would be capable of treating a disorder. 
The possibilities are vast given that the claims encompass any cyclic peptide comprising RWT or LSW.  Although one of ordinary skill in the art could determine if a given molecule meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the molecule is able to regulate binding of a Plexin (Plexin B1) or treat a disease related to plexin binding including diseases associated with bone metabolism. Applicants have failed to show a structure/function relationship with regards to binding Plexin B1 and/or treating any disease related to altered Plexin binding.
Given that Applicant has failed to provide sufficient structure and structure/function correlation regarding regulating Plexin binding, designing molecules that meet both the structural and functional characteristics of the claims is highly unpredictable.
The Applicant’s specification provides lacks guidance with regards to a structure function relationship and what peptides would be capable regulating binding of Plexin B1.  Thus, it is not possible for one of ordinary skill in the art to determine what structure encompassed by the claims would be capable of regulating binding of a plexin and treating a disease associated with binding of Plexin B1.
In conclusion, only specific peptides of the N-terminal region of Plexin B1 as reduced to practice within the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.



	Claims 34 and 36 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of specific disorders known to be associated with plexin binding, and in particular Plexin B1 and Sema 4D binding, does not reasonably provide enablement for treating any disease related to a binding of a Plexin or any disease associated with bone metabolism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).


The Nature of the Invention/Breadth of the Claims
The claims are drawn “A method of treating a subject for a disease related to a binding of plexin or an interaction between a plexin B1 and a semaphorin, which comprises performing the method of claim 18 by administering the cyclic peptide, the pharmaceutically acceptable salt of the cyclic peptide, or the pharmaceutical composition to the subject” (claim 34) and “A method of treating a subject for a disease associated with bone metabolism, which comprises performing the method of claim 18 by administering the cyclic peptide, the pharmaceutically acceptable salt of the cyclic peptide, or the pharmaceutical composition to the subject” (See claim 36).  The claims are broad with regards to the patient population to be treated which is inclusive to any subject with a disease related to binding of a plexin or interaction between a plexin and semaphorin or any disease associated with bone metabolism.
The specification states "As described above, the interaction between Semaphorin and Plexin is a regulatory factor of, for example, differentiation of cancer cells, bone metabolism, neurodegeneration or neuroinflammation so that a Plexin-binding regulating agent is presumed to be usable for, for example, cancer therapy, therapy of diseases associated with bone metabolism, and therapy of neurodegenerative diseases or neuroinflammatory diseases (see paragraph 0028, PGPUB)”. “The Plexin-binding regulating agent of the present invention is expected to accelerate osteogenesis by inhibiting binding between Semaphorin 4D and Plexin B1 and it can be used for the treatment or prevention of diseases associated with bone metabolism.   Examples of the diseases associated with bone metabolism include bone fractures, bone deficiency, osteoporosis, osteomalacia, osteopenia, lumbar pain, Paget's disease of bone, tonic myelitis, articular rheumatism, and osteoarthrosis” (See paragraph 0091-0092, PGPUB).
 The, claims are very broad with respect to treating any disease associated with Plexin binding and any disease associated with bone metabolism.

The State of the Prior Art / The Predictability or Unpredictability of the Art
The Examiner is not aware of prior art disclosing the use of the claimed composition or any one composition for treatment of ANY disease related to binding of plexin or an interaction between plexin and a semaphorin or treating of ANY disease associated with bone metabolism.  The art is low with regards to actual inhibitors of Plexin and Sema4D.  Rather, art exists regarding treatment of specific disorders and regulating binding of specific Plexins.  Worzfeld (Nature Reviews, Volum 13, August 2014, pages 603-621, cited previously) teaches that anti-SEMA4A antibody inhibits development of EAE in mice (see table 2).   Worzfeld further teaches that SEMA4D knockout mice show decreased atherosclerosis; knockdown of SEMA4D in cancer cells reduced angiogenesis; anti-SEMA4D knockout mice showed attenuated development of EAE; knockout mice had increased bone mass and an antibody against SEMA4D reduced bone loss in an osteoporosis model in mice (see Table 2).  Table 2 also showed that an inhibitor of SEMA3A (SM-216289 and SM-345431) promoted regeneration of peripheral nerves in mice.  Table 2 of Worzfeld shows various knockout models of different semaphorins and the effects in various disease models.  Table 2 of Worzfeld shows the nexus between specific semaphorins and different pathologies.  However, there are no examples of peptides derived from Plexin for treatment of the disorders listed.  Worzfeld (Nature Reviews, Volum 13, August 2014, pages 603-621) concludes that “specific semaphorins and plexins have been identified and validated in preclinical models.  However, quite a few of these semaphorins and plexins have multiple roles, and genetic as well pharmacological in vivo experiments  have indicated that therapeutic interventions may also cause unwanted effects” (see conclusions, second paragraph, left column,  lines 5-9, into right column).  
Given that the claims encompass treatment of any disease related to Plexin binding and diseases associated with bone metabolism, which don’t actually have to have metabolism issues, it would be highly unpredictable to treat any of the disorders encompassed by the claims given the varying pathological mechanisms, varying degrees of involvement of the Plexin/Semaphorin signaling and modes of treatment of each disorder.

The Relative Skill of Those in the Art 

It is not the skill of those in the art to treat any disease related to binding of a plexin (including bone metabolism associated diseases) with a single agent, including a peptide inhibitor of Plexin B1/SEMA4D binding.

Amount of Guidance/ The Presence or Absence of Working Examples
	There is no guidance with regards to treating actual disease in a subject.  Figure 1 shows several peptides comprising the sequence RWTG and three peptides comprising LSW that were derived from Plexin B1 N-terminal region.  Figure 4 shows the results of three peptides (P3-P6) comprising RWTG from Plexin B1 N-terminal region ability to bind Sema4D and Sema6A.   Figure 5 shows the ability of peptides P7-8 (peptides comprising LSWQ) to bind Sema4D and 6A.  Figure 6 shows the cyclic P6 peptide (instant SEQ ID NO:13) ability to inhibit binding of Sema4D and Plexin B1 at various concentrations.  Figures 7-13 are all drawn to the P6 peptide and the ability to inhibit binding of Sema4D and Plexin B1 with different modifications including biotin, lactam bridge structure, PEG inclusion and dimers.  Furthermore, there is substantial variability within the peptides comprising the RWT and LSW sequences with regards to the ability to bind Plexin B1 which further contributes to the unpredictability in designing peptides that regulate a binding of any Plexin and treating disorders related to Plexin binding (see Figure 2C).  Furthermore, the ability of a peptide to bind Plexin B1 does not necessarily correlate with the ability to regulate binding of a plexin in a way that it would be capable of treating a disorder. 

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining what cyclic peptides as claimed in claim 18 would be effective at any disease related to binding of a plexin including disease associated with bone metabolism in a subject in need thereof.  The experimentation required represents years of inventive effort.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 

Response to Applicant’s Arguments
Applicant argues that “Applicant respectfully submits that the specification provides sufficient written description and enabling support for the claims, as amended. Specifically, the claims have been amended to limit the plexin to be "Plexin B1". Therefore, the rejections under 35 U.S.C. 112(a) should properly be withdrawn.”
Applicant’s arguments have been fully considered but not found persuasive.  First, the Examiner would like to point out that claim 34 is still drawn to treating a subject for a disease related to binding of plexin OR an interaction of Plexin B1 and a semaphoring.  The claims are broad with regards to the patient population to be treated which is inclusive to any subject with a disease related to binding of a plexin or interaction between a plexin B1 and semaphorin or any disease associated with bone metabolism.
The specification states "As described above, the interaction between Semaphorin and Plexin is a regulatory factor of, for example, differentiation of cancer cells, bone metabolism, neurodegeneration or neuroinflammation so that a Plexin-binding regulating agent is presumed to be usable for, for example, cancer therapy, therapy of diseases associated with bone metabolism, and therapy of neurodegenerative diseases or neuroinflammatory diseases (see paragraph 0028, PGPUB)”. “The Plexin-binding regulating agent of the present invention is expected to accelerate osteogenesis by inhibiting binding between Semaphorin 4D and Plexin B1 and it can be used for the treatment or prevention of diseases associated with bone metabolism.   Examples of the diseases associated with bone metabolism include bone fractures, bone deficiency, osteoporosis, osteomalacia, osteopenia, lumbar pain, Paget's disease of bone, tonic myelitis, articular rheumatism, and osteoarthrosis” (See paragraph 0091-0092, PGPUB).
 The, claims are very broad with respect to treating any disease associated with Plexin binding and any disease associated with bone metabolism.
The Examiner is not aware of prior art disclosing the use of the claimed composition or any one composition for treatment of ANY disease related to binding of plexin or an interaction between plexin B1 and a semaphorin or treating of ANY disease associated with bone metabolism.  The art is low with regards to actual inhibitors of Plexin and Sema4D.  Rather, art exists regarding treatment of specific disorders and regulating binding of specific Plexins.  Worzfeld (Nature Reviews, Volum 13, August 2014, pages 603-621, cited previously) teaches that anti-SEMA4A antibody inhibits development of EAE in mice (see table 2).   Worzfeld further teaches that SEMA4D knockout mice show decreased atherosclerosis; knockdown of SEMA4D in cancer cells reduced angiogenesis; anti-SEMA4D knockout mice showed attenuated development of EAE; knockout mice had increased bone mass and an antibody against SEMA4D reduced bone loss in an osteoporosis model in mice (see Table 2).  Table 2 also showed that an inhibitor of SEMA3A (SM-216289 and SM-345431) promoted regeneration of peripheral nerves in mice.  Table 2 of Worzfeld shows various knockout models of different semaphorins and the effects in various disease models.  Table 2 of Worzfeld shows the nexus between specific semaphorins and different pathologies.  However, there are no examples of peptides derived from Plexin for treatment of the disorders listed.  Worzfeld (Nature Reviews, Volum 13, August 2014, pages 603-621) concludes that “specific semaphorins and plexins have been identified and validated in preclinical models.  However, quite a few of these semaphorins and plexins have multiple roles, and genetic as well pharmacological in vivo experiments  have indicated that therapeutic interventions may also cause unwanted effects” (see conclusions, second paragraph, left column,  lines 5-9, into right column).  
Given that the claims encompass treatment of any disease related to Plexin binding (Plexin B1) and diseases associated with bone metabolism, which don’t actually have to have metabolism issues, it would be highly unpredictable to treat any of the disorders encompassed by the claims given the varying pathological mechanisms, varying degrees of involvement of the Plexin/Semaphorin signaling and modes of treatment of each disorder.
It is not the skill of those in the art to treat any disease related to binding of a plexin (including bone metabolism associated diseases) with a single agent, including a peptide inhibitor of Plexin B1/SEMA4D binding.
	There is no guidance with regards to treating actual disease in a subject.  Figure 1 shows several peptides comprising the sequence RWTG and three peptides comprising LSW that were derived from Plexin B1 N-terminal region.  Figure 4 shows the results of three peptides (P3-P6) comprising RWTG from Plexin B1 N-terminal region ability to bind Sema4D and Sema6A.   Figure 5 shows the ability of peptides P7-8 (peptides comprising LSWQ) to bind Sema4D and 6A.  Figure 6 shows the cyclic P6 peptide (instant SEQ ID NO:13) ability to inhibit binding of Sema4D and Plexin B1 at various concentrations.  Figures 7-13 are all drawn to the P6 peptide and the ability to inhibit binding of Sema4D and Plexin B1 with different modifications including biotin, lactam bridge structure, PEG inclusion and dimers.  Furthermore, there is substantial variability within the peptides comprising the RWT and LSW sequences with regards to the ability to bind Plexin B1 which further contributes to the unpredictability in designing peptides that regulate a binding of any Plexin and treating disorders related to Plexin binding (see Figure 2C).  Furthermore, the ability of a peptide to bind Plexin B1 does not necessarily correlate with the ability to regulate binding of a plexin in a way that it would be capable of treating a disorder. 
Considering the factors above, the Examiner maintains that the skilled artisan would be burdened with undue experimentation in determining what cyclic peptides as claimed in claim 18 would be effective at any disease related to binding of a plexin including disease associated with bone metabolism in a subject in need thereof.  The experimentation required represents years of inventive effort.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19, 28, 31-32 are/remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauns (Peptides 23 (2002) 1817–1827, cited previously) as evidenced by The Human Protein Atlas (see attached handout, accessed on August 5, 2022).
Brauns discloses a cyclic compound Cyclo(29–32)[Trp11,His12,Nle17,Glu29,Lys32]SVG9–40 (see Table 2, compound 41) which comprises the sequence  LSWHELLRK”Nle”IEIEKQEKEKQEAAKNRLLLDTI (the N-terminal Leu being position “9” of SVG9-40 and the C-terminal Ile being position 40, see Figure 4 for sequence).  Compound 41 comprises a cyclic structure between the Glutamic acid (position 29) and lysine (position 32) and the cyclic structure is a lactam bridge (se materials and methods, section 2.2, page 1818, left hand column, third paragraph, lines 5-7).  Thus, Brauns teaches a cyclic peptide comprising an LSW structure.    Brauns teaches a method of incubating compound 41 in HEK293 Cells (see Table 2, description below and Materials and Methods, Section 2.4).  As evidenced by The Human Protein Atlas, HEK293 (human Kidney cells) endogenously express Plexin-B1 (see attached handout, “Tissue Distribution”, “Cell line”).
Regarding the functional limitations found in claims 18-19, “regulating a binding of a plexin B1” (claim 18) and “wherein the binding is an interaction between the plexin B1 and semaphorin” (claim 19), As evidenced by The Human Protein Atlas above, incubating HEK293 cells (as taught by Brauns) with compound 41 of Brauns, would necessarily come in contact with Plexin-B1 and inherently regulate (which is inclusive to inhibiting or accelerating) Plexin B1 and its interaction with Semaphorin.
Regarding claim 28, compound 41 of Brauns comprises an intramolecular lactam bridge between Glutamic acid at position 29 and lysine at position 32 (see compound 41, Table 2).

Response To Applicant’s Arguments
Applicant respectfully submits that the cited documents, alone or in combination, do not teach or suggest the claimed invention. Specifically, as pointed out by the Examiner, and enabling disclosure of plexin protein does not provide the enabling disclosure of any and all plexin proteins. The instant claims have been limited to Plexin B 1. The disclosure of Xia relates to Plexin B2-not Plexin B1. Therefore, the disclosure of Brauns does not necessarily anticipate the instant claims.
Applicants arguments have been fully considered but not found persuasive. Brauns teaches a cyclic peptide comprising an LSW structure.    Brauns teaches a method of incubating compound 41 in HEK293 Cells (see Table 2, description below and Materials and Methods, Section 2.4).  As evidenced by The Human Protein Atlas, HEK293 (human Kidney cells) endogenously express Plexin-B1 (see attached handout, “Tissue Distribution”, “Cell line”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, 27, 31-34 and 36 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Chadha (WO2013019445A3, cited in Applicant’s IDS) as evidenced by Luque (Molecular Immunology 67 (2015) 559–56, cited previously) and as evidenced by Smith (CANCER TREATMENT REVIEWS (2006) 32, Suppl. 1, 23-26, cited previously).
Chadha discloses peptides for use in inhibition of angiogenesis including angiogenesis in a tumor (see abstract).  Chadha teaches wherein the peptides are provided in cyclic and linear form (see abstract, see page 12, and line 12).  Chadha further teaches wherein the peptide comprises “arg trp thr” (see “Peptide 4”, page 2, lines 25-26).  Figure 9 of Chadha shows that peptide 4 has anti-angiogenic activity in Human endothelial cells.  As evidenced by Luque (Molecular Immunology 67 (2015) 559–56), plexin is present in human endothelial cells (see Figure 6, Plexin B1) and thus, administering the peptide of Chadha would inherently come in contact with Plexin and regulate (which is inclusive to inhibiting or accelerating) a binding of Plexin.   Regarding claim 33, Chadha further teaches pharmaceutical compositions comprising said peptides (page 11, lines 30-31).  Regarding the functional limitation found in claim 19 of “wherein the binding is an interaction between the plexin B1 and a semaphorin”, Chadha teaches the same method of the instant claims including contacting the peptide with plexin via administering the peptides for treatment of angiogenesis related disorders (see pages 1, lines 28-29, page 11, lines 29-31) and thus, the result of regulating (which is inclusive to inhibiting or accelerating) an interaction between plexin B1 and semaphorin would inherently be achieved.  
Regarding claims 30-32, As evidenced by Luque (Molecular Immunology 67 (2015) 559–56), plexin B1 is present in human endothelial cells (see Figure 6) and thus, administering the peptide of Chadha would inherently come in contact with Plexin B1 and regulate (which is inclusive to inhibiting or accelerating) a binding of Plexin B1 and Semaphorin 4D.
Regarding the limitations of a cyclic peptide found in claim 18, Chadha teaches wherein the peptides are provided in cyclic and linear form (see abstract, see page 12, and line 12).  However, Chadha does not specifically teach wherein peptide #4 of Chadha is cyclic.  However, Chadha teaches cyclization via adding an n-terminal and c-terminal cysteine (See page 2, lines 9-11).  Chadha teaches that “These facilitate formation of a disulfide bond between the N- and C-terminal cysteine residues. The result is a cyclic ("constrained" or cyclized) peptide wherein the N- and C- termini are connected to one another via a disulfide bond” (see page 2, lines 14-17).  Chadha teaches that “Peptides are frequently modified to prevent enzymatic degradation.  Several approaches have been used to achieve peptide stability including use of D-amino acids, Peptidomimetics or cyclization” (See page 17, lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to add a cysteine to the N- and C-terminus of Peptide #4 of Chadha for cyclization.  One of ordinary skill in the art would have been motivated to do so to create a more stable peptide with decreased enzymatic degradation.  There is a reasonable expectation of success given that Chadha teaches cyclization of the peptides and peptide cyclization is routinely done in the art for increasing stability of peptides.
Regarding claim 27, Peptide #4 of Chadha (SEQ ID NO:4) has 11 amino acids.  Cyclization of Peptide #4 via N-terminal and C-terminal cysteine residues would result in the peptide having 13 amino acids in the cyclic form which falls within the range of instant claim 27.   
Regarding claim 34 and 36, Chadha teaches use of the peptide of the invention for treatment of cancer in subjects (see claim 8, page 7, lines 10-16) and specific cancer types such as prostate cancer (see page 7, lines 15-16).  Regarding the limitation of “a disease related to binding of a plexin or an interaction of plexin and a semaphorin”, the specification of the instant application defines cancer (not limited to a specific cancer type) as a disease to be treated by regulating Plexin binding (see PGPUB, paragraph 0093-0094).
It would have been obvious before the effective filing date of the claimed invention to use Peptide #4 as the antiangiogenic peptide for treatment of cancer including prostate cancer.  One of ordinary skill in the art would have been motivated to do so given that Peptide#4 is anti-angiogenic (as seen in Figure 9) and would be beneficial in reducing angiogenesis in tumors and in patients with prostate cancer.  There is a reasonable expectation of success given that Peptide #4 had anti-angiogenic activity and Chadha teaches use of the peptides for treatment of cancer in patients including patients with prostate cancer.
Regarding claim 36, as evidenced by Smith, prostate cancer is considered a disease “associated” with bone metabolism given that it increases both osteoblastic and osteoclastic activity (see abstract, lines 1-3). Thus, treatment of prostate cancer would meet the limitations of treating a subject for a disease “associated” with bone metabolism.  

Response To Applicant’s Arguments
Applicant argues “Applicant respectfully submits that the claimed invention is novel and unobvious in view of the cited references. Specifically, the cited documents, alone or in combination, do not teach or suggest that a peptide having an Arg-Trp-Thr structure or a Leu-Ser-Trp structure will, when as a cyclic peptide, likely be capable of modifying the binding of Plexin B 1. While Chadha teaches that the disclosed peptides may be in cyclic form, "Peptide 4" is a linear peptide. Nowhere does Chadha teach or suggest the activity of Peptide 4 when modified to be a cyclized peptide. Luque and Smith do not alleviate the deficiencies of Chadha. That is Luque and Smith do not teach or suggest that Chadha's Peptide 4 is cyclic. Similarly, as Atty Dckt No.: 034574.017US1acknowledged by the Examiner, Standker does not teach or suggest that the peptides are cyclic. Thus, as is convention in the art', the peptides of Standker are not cyclic peptides. 
A cyclic peptide and a linear peptide, each having the same amino acid sequence, have  completely different structural/physical conformations-one is linear and one is cyclic.  Nowhere do the cited documents, i.e., Chadha, Luque, Smith, Standker, and/or Bio- synthesis teach or suggest that a peptide comprising Arg-Trp-Thr or Leu-Ser-Trp will, when cyclized, regulate the binding of Plexin B 1 with a reasonable likelihood of success. 
Applicants arguments have been fully considered but not found persuasive.  The Examiner acknowledges that Chadha does not specifically provide an example of “Peptide 4” being in cyclic form.  However, Chadha teaches wherein the peptides are provided in cyclic and linear form (see abstract, see page 12, and line 12).  However, Chadha does not specifically teach wherein peptide #4 of Chadha is cyclic.  However, Chadha teaches cyclization via adding an n-terminal and c-terminal cysteine (See page 2, lines 9-11).  Chadha teaches that “These facilitate formation of a disulfide bond between the N- and C-terminal cysteine residues. The result is a cyclic ("constrained" or cyclized) peptide wherein the N- and C- termini are connected to one another via a disulfide bond” (see page 2, lines 14-17).  Chadha teaches that “Peptides are frequently modified to prevent enzymatic degradation.  Several approaches have been used to achieve peptide stability including use of D-amino acids, Peptidomimetics or cyclization” (See page 17, lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to add a cysteine to the N- and C-terminus of Peptide #4 of Chadha for cyclization.  One of ordinary skill in the art would have been motivated to do so to create a more stable peptide with decreased enzymatic degradation.  There is a reasonable expectation of success given that Chadha teaches cyclization of the peptides and peptide cyclization is routinely done in the art for increasing stability of peptides.  Thus, the Examiner maintains that there is a motivation to cyclize with a reasonable expectation of success that the peptide will have enhanced stability.
Application No.: 16/309,957
Claims 18-19, 21-22, 27, 29 and  31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Standker (WO2014198834 A1, cited previously) in view of Bio-synthesis (Cyclic Peptide Synthesis, Biosynthesis, published on line April 2014, cited previously).
Standker teaches of peptide comprising the sequences IVRWTKKVPQVS (see claim 3, SEQ ID NO:15), IVRWTCKVPQVS (SEQ ID NO:8) or IVRWTKKVPQVC (SEQ ID NO:7) (see claim 4) for treatment of a neurological disease (see claim 7).  Standker teaches wherein the peptides can be formulated as medicament with pharmaceutically acceptable carriers (see page 13, lines 13-14).  Standker teaches that the “The peptide according to the invention can be administered in a way usual for peptides on a parenteral, intravenous, intramuscular, intranasal, local-topic, subcutaneous or buccal route” (see page 13, lines 15-18). Administering the peptides of Standker via the route above would necessarily come into contact with plexin in the body of the subject.  This is evidenced by Applicant’s own specification in which contacting plexin occurs in vivo (See paragraph 0059).  
Standker is silent to wherein the RWT containing peptides are cyclic.  However, Standker does teach that derivatives of the peptides can be made to stabilize the peptides against peptidases (see page 10, lines 27-29).  Standker also defines derivatives to include disulfide bonds and extension of the N- and C- terminus (see page 10, lines 33-34).  
Bio-synthesis teaches that “Cyclic peptides are stable peptide analogs with strong conformational stability and bio stability. Cyclic peptides metabolize slower due to their higher resistance to protease. They also have longer acting depot effects than their corresponding linear counterparts. They can be used to mimic the structure of biologically active peptides (e.g. peptide hormones) and bind drug targets in vivo” (see first paragraph, page 1).  Bio-synthesis further teaches that cyclic peptides can be formed via disulfide bridges between cysteines, lactam bridges (glutamic/aspartic acid) and lysine residues and they can be head to tail, side chain to side chain, head to side chain, side chain to tail (see figure on page 2).
It would have been obvious before the effective filing date of the claimed invention to cyclize the peptides of Standker via one of the routes taught by Bio-synthesis including head to tail (amino terminus to carboxyl terminus via an amide bond) and cys-cys disulfide bond formation between added cysteine residues.  One of ordinary skill in the art would have been motivated to do so to create a more stable peptide with decreased enzymatic degradation.  There is a reasonable expectation of success given that Standker teaches altering the peptides to stabilize the peptides and peptide cyclization is routinely done in the art for increasing stability of peptides.
Regarding the functional limitations found in claims 18-19 of “regulating binding of a plexin” and  “wherein the binding is an interaction between the plexin and a semaphorin”, Standker in view of Bio-synthesis teach the same method of the instant claims including contacting the peptide with plexin via administering the peptides to a subject (see pages 1, lines 28-29, page 11, lines 29-31) and thus, the result of regulating (which is inclusive to inhibiting or accelerating) an interaction between plexin and semaphorin would inherently be achieved.  
Regarding claim 21, Standker teaches wherein the peptide has the sequence IVRWTKKVPQVS which comprises IVRWT which meets the limitations of instant claim 21 wherein Xaa1 is Valine and Isoleucine is n-terminal to Xaa1 (see SEQ ID NO:15, claim 3).
Regarding claim 22, Standker teaches wherein the peptide has the sequence IVRWTKKVPQVS which comprises RWTKKV which meets the limitations of instant claim 22 wherein Xaa2 and Xaa3 are lysine (arbitrary amino acids) and valine is c-terminal to Xaa2-Xaa3 (see SEQ ID NO:15, claim 3).
Regarding claim 27, cyclization of the peptide IVRWTKKVPQVS via head to tail amide bond formation would result in a cyclic structure having 12 amino acids.  Furthermore, cyclization via N-terminal/C-terminal cysteine residues would result in a 14 amino acid cyclic structure.
Regarding claim 29, Standker teaches wherein the peptides can be dimeric (see claim 5, page 6, lines 8-14 and line 18).
Regarding claims 31-32, Administering the peptides of Standker in view of Bio-synthesis via the administration route discussed above would necessarily come into contact with plexin in the body of the subject and would inherently regulate (which is inclusive to inhibiting or accelerating)  a binding of Plexin B1 and Semaphorin 4D.  This is evidenced by Applicant’s own specification in which contacting plexin occurs in vivo (See paragraph 0059).
Regarding claim 33, Standker teaches pharmaceutical compositions comprising the peptides and pharmaceutically acceptable carriers (see page 13, lines 13-14).

Response to Applicant’s Arguments
Standker does not teach or suggest that the peptides are cyclic. Thus, as is convention in the art', the peptides of Standker are not cyclic peptides. A cyclic peptide and a linear peptide, each having the same amino acid sequence, have  completely different structural/physical conformations-one is linear and one is cyclic.  Nowhere do the cited documents, i.e., Chadha, Luque, Smith, Standker, and/or Bio- synthesis teach or suggest that a peptide comprising Arg-Trp-Thr or Leu-Ser-Trp will, when cyclized, regulate the binding of Plexin B 1 with a reasonable likelihood of success. 
Applicants arguments have been fully considered but not found persuasive.  The Examiner acknowledges that Standker is silent to wherein the RWT containing peptides are cyclic.  However, Standker does teach that derivatives of the peptides can be made to stabilize the peptides against peptidases (see page 10, lines 27-29).  Standker also defines derivatives to include disulfide bonds and extension of the N- and C- terminus (see page 10, lines 33-34).  
Bio-synthesis teaches that “Cyclic peptides are stable peptide analogs with strong conformational stability and bio stability. Cyclic peptides metabolize slower due to their higher resistance to protease. They also have longer acting depot effects than their corresponding linear counterparts. They can be used to mimic the structure of biologically active peptides (e.g. peptide hormones) and bind drug targets in vivo” (see first paragraph, page 1).  Bio-synthesis further teaches that cyclic peptides can be formed via disulfide bridges between cysteines, lactam bridges (glutamic/aspartic acid) and lysine residues and they can be head to tail, side chain to side chain, head to side chain, side chain to tail (see figure on page 2).
It would have been obvious before the effective filing date of the claimed invention to cyclize the peptides of Standker via one of the routes taught by Bio-synthesis including head to tail (amino terminus to carboxyl terminus via an amide bond) and cys-cys disulfide bond formation between added cysteine residues.  One of ordinary skill in the art would have been motivated to do so to create a more stable peptide with decreased enzymatic degradation.  There is a reasonable expectation of success given that Standker teaches altering the peptides to stabilize the peptides and peptide cyclization is routinely done in the art for increasing stability of peptides.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654